Citation Nr: 0602760	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  01-09 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation for PTSD in excess 
of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision that, in 
part, denied service connection for residuals of myocardial 
infarctions (claimed as a heart condition), as secondary to 
PTSD.  The veteran timely appealed.

In March 2002, the veteran testified during a hearing before 
RO personnel.

In June 2004, a Deputy Vice-Chairman of the Board granted the 
veteran's representative's motion to advance this appeal on 
the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2005).

In August 2004, the Board granted service connection for PTSD 
and remanded the claim for service connection for 
cardiovascular disability.

For reasons expressed below, the issue of entitlement to an 
initial evaluation in excess of 10 percent for PTSD is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran and his 
representative when further action, on their part, is 
required.


FINDING OF FACT

A current cardiovascular disability was first demonstrated 
many years after service and is not related to a disease or 
injury during active service, including PTSD.


CONCLUSION OF LAW

A cardiovascular disability was not incurred in or aggravated 
in service, may not be presumed to have been incurred in such 
service, and was not proximately caused or aggravated by a 
service connected disease or disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the Board's remand and in a November 2004 letter from the 
AMC, the veteran was informed that the evidence needed to 
substantiate his claim included a statement from the 
physician who he had previously reported told him that a 
current cardiovascular disease was related to PTSD.  The 
November 2004 letter also discussed the elements of a 
successful service connection claim and the types of evidence 
needed to support each element.  The veteran was thereby 
informed of the evidence needed to substantiate the claim.

The November 2004 letter also told the veteran what evidence 
he was responsible for obtaining and what evidence VA would 
undertake to obtain.  The letter also told him to submit any 
evidence in his possession that pertained to the claim.  The 
letter thus satisfied the second, third and fourth notice 
requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice was provided after the initial denial of the 
claim.  Delayed notice, however, is generally not prejudicial 
to a claimant.  Mayfield v. Nichols, 19 Vet. App. 103 (2005).  
The veteran has not alleged, and record does not disclose, 
and prejudice from the delayed notice.  He had the 
opportunity to submit additional argument and evidence to the 
AMC and to have the claim re-adjudicated prior to its return 
to the Board.

In accordance with the VCAA, VA has obtained all treatment 
records which were identified in the record.  Although the 
veteran reported that medical professional had told him that 
his current cardiovascular disease was related to service, he 
has not responded to the AMC's request that he identify this 
person or submit a statement documenting the opinion.  This 
record is, thus, not adequately identified, and VA has no 
further duty to seek this record.  38 U.S.C.A. 
§ 5103A(b),(c).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In accordance with the Board's remand instructions, the 
veteran was afforded an examination in April 2005.  This 
examination was provided because a hearing officer had 
previously promised that such an examination would be 
provided.  Further examinations are not required because 
there is no competent evidence that current cardiovascular 
disease might be related to active service, including to the 
service connected PTSD.

Merits

The veteran's service medical records are not available.  
Destruction of service medical records does not create a 
heightened benefit of the doubt, but does impose a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).

There are three bases for service connection that are 
implicated in the veteran's claim.

First there is the possibility of direct service connection 
under the provisions of 38 U.S.C.A. § 1110.  Direct service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The record leaves little doubt that the veteran has current 
cardiovascular disease.  On the April 2005 VA examination the 
diagnosis was coronary artery disease status post acute 
myocardial infarctions in 1983 and 1987.

There is no evidence of cardiovascular disease in service, 
and the veteran would not be competent to diagnose such a 
disease.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
veteran, in fact, has not reported any symptoms of 
cardiovascular disease in service.  There is also no 
competent evidence linking the current cardiovascular 
disability to a disease or injury in service.

Because there is no competent evidence of cardiovascular 
disease in service, or of a ling between current 
cardiovascular disease and disease or injury in service; the 
preponderance of the evidence is against the grant of service 
connection on a direct basis.

Second, service connection is potentially available is on a 
presumptive basis.  For chronic diseases, including 
cardiovascular diseases, service connection is presumed if 
the disease was shown to a compensable degree within one year 
of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In this case, there is no competent 
evidence of cardiovascular disease until the reported 
myocardial infarction in 1983.  It appears that at times the 
veteran reported treatment for heart disease as early as 
1946, but the record does not document such treatment, and is 
inconsistent with the history reported on the most recent 
examination and other statements by the veteran and his wife 
reporting the first evidence of heart disease in 1983.  On 
his claim for benefits in September 1999, he described his 
claim as one for service connection for heart attacks that 
initially occurred in 1983.

The preponderance of this evidence shows the onset of a 
cardiovascular disability decades after service.  Therefore 
service connection is not warranted on a presumptive basis.

The veteran's main contention is that service connection is 
warranted on the basis that his cardiovascular disability was 
caused by PTSD.  Service connection is available on a 
secondary basis for disease or disability that is proximately 
due to a service connected disease or disability.  38 C.F.R. 
§ 3.301(a).  The regulation has been interpreted as 
permitting secondary service connection where a service 
connected disease or disability aggravates the claimed 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

The veteran has asserted that there is a link between his 
cardiovascular disease and PTSD.  As a lay person he is not 
competent to provide an opinion as to medical causation.  
Grottveit v. Brown.  There is no medical opinion supporting 
the veteran's contentions.  The only competent medical 
opinion of record was provided by the VA examiner in April 
2005.  The examiner concluded that the current cardiovascular 
disability was unrelated to military service.

Because the only competent opinion is against the claim, the 
preponderance of the evidence is against the grant of service 
connection on a secondary basis.

Inasmuch as the preponderance of the evidence is against the 
claim for service connection, reasonable doubt does not arise 
and the claim is denied.  38 U.S.C.A. § 5107(b).

REMAND

In October 2004, the AMC issued a rating decision carrying 
out the Board's grant of service connection for PTSD, and 
evaluated the disability as 10 percent.  Notice was sent to 
the veteran in November 2004.  The veteran submitted a notice 
of disagreement that was received at the AMC in August 2005.  
He disputed the 10 percent evaluation.

The AMC has not issues a statement of the case in response to 
the notice of disagreement.  The Board is required to remand 
the claim for the issuance of such a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this matter is hereby REMANDED for the following 
action:

The AMC or RO should issue a statement of 
the case with regard to the issue of 
entitlement to an initial rating in 
excess of 10 percent for PTSD.  The Board 
will further consider this issue only if 
a sufficient substantive appeal is 
received in response to the statement of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


